UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDERSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9330 INTELLIGENTSYSTEMSCORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1964787 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4355 Shackleford Road, Norcross, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(770) 381-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of October 31, 2011, 8,958,028 shares of Common Stock of the issuer were outstanding. Intelligent Systems Corporation Index Form 10-Q Page Part I Financial Information Item 1 Financial Statements Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4 Controls and Procedures 15 Part II Other Information Item 1 Legal Proceedings 16 Item 6 Exhibits 16 Signatures 17 Ex. 31.1 Section 302 Certification of Chief Executive Officer Ex. 31.2 Section 302 Certification of Chief Financial Officer Ex. 32.1 Section 906 Certification of Chief Executive Officer and Chief Financial Officer Ex. 101 XBRL Instance Document 2 Part IFINANCIAL INFORMATION Item 1.Financial Statements Intelligent Systems Corporation CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) September 30, December 31, (unaudited) (audited) ASSETS Current assets: Cash $ $ Marketable securities Accounts receivable, net Note and interest receivable, current portion Inventories, net Other current assets Total current assets Investments Note and interest receivable, net of current portion Property and equipment, at cost less accumulated depreciation Patents, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenue, current portion Accrued payroll Accrued expenses Other current liabilities Total current liabilities Deferred revenue, net of current portion 55 70 Other long-term liabilities Commitments and contingencies (Note 9) Intelligent Systems Corporation stockholders’ equity: Common stock, $0.01 par value, 20,000,000 shares authorized, 8,958,028 shares issued and outstanding at September 30, 2011 and December 31, 2010 90 90 Additional paid-in capital Accumulated other comprehensive income (loss) ) 3 Accumulated deficit ) ) Total Intelligent Systems Corporation stockholders’ equity Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 3 Intelligent Systems Corporation CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited; in thousands, except share and per share amounts) Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Revenue Products $ Services Total net revenue Cost of revenue Products Services Total cost of revenue Expenses Marketing General and administrative Research and development Income from operations Other income (expense) Interest income, net 8 19 25 63 Equity in income (loss) of affiliate company ) ) 3 ) Other income, net 8 4 17 Income before income taxes Income taxes 51 27 99 Net income $ $ 91 $ $ Income per share: Basic $ Diluted $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these Consolidated Financial Statements. 4 Intelligent Systems Corporation CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended Sept 30, OPERATIONS: Net income $ $ Adjustments to reconcile net income to net cash used for operating activities: Depreciation and amortization Stock-based compensation expense 27 7 Non-cash interest income, net ) ) Equity in (income) loss of affiliate company (3 ) 32 Changes in operating assets and liabilities Accounts receivable ) ) Inventories ) Accrued interest (6 ) Other current assets 63 ) Accounts payable 76 ) Deferred revenue ) ) Accrued payroll ) 99 Accrued expenses and other current liabilities 50 Other liabilities 64 65 Net cash used for operating activities ) ) INVESTING ACTIVITIES: Purchase of marketable securities ) Proceeds from note and interest receivable 7 Purchases of property and equipment ) ) Net cash used for investing activities (4
